Citation Nr: 1011706	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1960 to 
October 1964. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.  In April 2008, having determined 
that new and material evidence was received, the Board 
reopened and remanded the Veteran's claim for additional 
development.  


FINDINGS OF FACT

1. The Veteran was stationed in Kodiak, Alaska, at the U.S. 
Naval Station during the Great Alaskan Earthquake and 
accompanying tsunami events in March 1964.  

2.  Affording the Veteran all reasonable doubt, an acquired 
psychiatric disorder, namely PTSD, was incurred as a result 
of the earthquake/tsunami events he experienced during his 
period of active military service.


CONCLUSION OF LAW


The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§3.102, 3.303, 3.304 (2009). 

 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Discussion 

The Veteran asserts that he experienced traumatic events in-
service which caused him to develop an acquired psychiatric 
disorder, namely PTSD.  In particular, he claims that in 
March of 1964, while serving in Kodiak, Alaska, at the U.S. 
Naval Station, he lived through the "Great Alaska 
Earthquake," which produced seismic waves/tsunamis and 
destroyed much of the surrounding area.  See Veteran's 
Stressor Statement, dated June 2, 2005.  The Veteran asserts 
that the earthquake left him fearing for his life as he 
witnessed deaths and mass destruction.  Since that time, he 
claims he has developed PTSD, primarily manifested by panic 
attacks, nervousness, nightmares, and intrusive thoughts.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - PTSD 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The law provides that establishing service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Factual Background and Analysis 

The Veteran's service treatment records do not show treatment 
for any psychiatric disorder.  

Following service, however, the record is replete with 
medical evidence demonstrating treatment for, and diagnoses 
of various psychiatric disorders, including anxiety disorder, 
nervous disorder (treated in 1967), depression, bipolar 
disorder, schizophrenia (diagnosed in 1986), and finally, 
PTSD (diagnosed in 2005).  

Of note is an October 1991 letter from Dr. Dodd, a private 
physician, in which he confirmed that he treated the Veteran 
on "July 6, 1965, for extreme anxiety."  Dr. Dodd reported 
that the Veteran had suffered a panic attack at that time.  
In this regard, the Board acknowledges that the Veteran has 
continuously asserted that his PTSD symptomatology (i.e., 
panic attacks, nervous episodes, etc.) manifested as early as 
1964, and/or immediately following the earthquake.  See e.g., 
VA Examination, June 2005; see also Statement from Veteran, 
dated June 2, 2005.  Thus, based on Dr. Dodd's letter, alone, 
the earliest demonstrated treatment for anxiety-related 
symptomatology would have been a mere 9 months after the 
Veteran's separation from service in October 1964.  

Also of note is an April 1991 letter from Dr. Clay, another 
private physician, in which he confirmed that he treated the 
Veteran for a nervous condition in February 1967 and November 
1968.  Here, again, the Board notes the medical statements 
from Drs. Dodd and Clay are consistent with the Veteran's own 
contentions that he was treated for anxiety and nervousness 
shortly after his separation from service.  

Turning to the question as to whether the Veteran has a 
current disability manifested by PTSD, the Board acknowledges 
that there is competent medical evidence indicating that the 
Veteran does not have PTSD.  Indeed, while the November 2008 
VA examiner acknowledged that the Veteran met the DSM-IV 
stressor criterion, he was ultimately unable to diagnosis 
PTSD.  He reasoned that the Veteran was largely asymptomatic 
at that time.  Likewise, a June 2005 VA examiner found that 
the Veteran did not meet the PTSD criteria, and instead 
diagnosed bipolar disorder.  Notably, the examination report 
contained no discussion or evaluation of the Veteran's 
claimed in-service stressor, and the examiner provided no 
explanation as to why the Veteran did not meet the criteria.  

There is, however, significant competent medical evidence 
diagnosing PTSD.  For example, VA clinical records dated in 
January 2005 and June 2005 unambiguously reflect PTSD 
diagnoses.  These records also show that the Veteran was 
experiencing significant PTSD symptomatology at the time, 
including frequent nightmares, intrusive thoughts, waking up 
in a cold sweat, "panicky symptoms," and flashbacks - all 
expressly related back to the 1964 earthquake/tsunami event 
by the VA physicians.  See Mental Health Outpatient Notes, 
dated January 3, 2005; January 28, 2005; and February 25, 
2005. 

Although these records do not indicate whether such diagnoses 
were DSM-IV conforming, the Court has held that "(w)here 
there has been an "unequivocal" diagnosis of PTSD by mental 
health professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen v. Brown, 
10 Vet. App. 128 153 (1997).  Given this, and further 
considering the symptomatology described by the VA physician 
in the above clinical records, a PTSD diagnosis has been 
established.  

Having found that the Veteran meets the criteria for a 
diagnosis of PTSD, the next question is whether there is 
credible supporting evidence of a PTSD "stressor;" i.e., 
evidence of an event in service that led to or caused PTSD.  

Here, the Veteran's stressor has been corroborated by 
credible supporting evidence of record.  A 1964 Naval Station 
Kodiak Command History Report has been obtained, and confirms 
the natural disaster and aftermath described by the Veteran.  
The Veteran's personnel records also show that he was 
stationed at the U.S. Naval Station in Kodiak, Alaska, during 
the time of the earthquake, and that he received the Navy 
Unit Commendation Ribbon for his meritorious service during 
the event. 

Moreover, the Veteran's former wife submitted a letter 
describing the Veteran's behavior and emotional state 
following the earthquake in the latter part of 1964.  In this 
regard, the Board has also considered the Veteran's lay 
testimony provided in written statements and in testimony 
before VA. See generally, Travel Board Hearing Transcript, 
December 1993.  While the Veteran is not competent to provide 
a medical opinion regarding diagnosis, the Board has 
considered the purpose to which he is offering 
testimony/statement; namely to provide competent evidence as 
to the circumstances of the in-service stressor, and the 
symptoms he experienced during and following service. 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Further, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran. See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007).  The statements and testimony 
regarding the in-service stressor event has been factually 
consistent, whether being reported to VA claims adjudicators 
or to private or VA medical providers.  Given the totality of 
the evidence, the Board finds that the evidence establishes 
that the claimed in-service stressor actually occurred and 
that the Veteran experienced anxiety-related symptoms as a 
result.  

Having verified the Veteran's in-service stressor, the final 
question is whether there is medical evidence of a link 
between his PTSD symptomatology and the in-service stressor.  
Based on the January/February 2005 VA clinical records, the 
Board finds, without question, that a nexus between the 
Veteran's PTSD and the 1964 earthquake/tsunami (i.e., 
stressor) exists.  Again, these records establish a PTSD 
diagnosis and expressly link the diagnosis to the 1964 
tsunami event.  In fact, the January 2005 VA physician 
diagnosed PTSD; related it the tsunami event in Alaska; and 
stated that the Veteran's PTSD symptoms had actually worsened 
due to the recent tsunami in Indonesia.  Moreover, the 
Veteran specifically reported having flashbacks and 
nightmares about the tsunami at that time. 

Thus, having carefully considered the Veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).  Indeed, the record 
establishes that the Veteran has a PTSD diagnosis; his in-
service stressor relating to the 1964 earthquake has been 
corroborated and confirmed by credible, supporting evidence; 
and a VA physician has expressly related his PTSD 
symptomatology to the verified stressor event.  Accordingly, 
service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


